                          TENTATIVE RULING



                 ISSUED BY JUDGE LOUISE DECARL ADLER




Debtor:      MICHAEL A LOPEZ

Number:      16-00065-LA13



Hearing:     02:00 PM Wednesday, December 12, 2018



Motion:      MOTION FOR RELIEF FROM STAY, RS # MRG-1 .00 FILED BY KRISTIN A.
ZILBERSTEIN ON BEHALF OF US BANK TRUST N.A., AS TRUSTEE OF THE IGLOO
SERIES III TRUST, ITS SUCCESSORS AND/OR ASSIGNEES (fr 11/28/18)



This matter was continued to this calendar for submission of an APO resolving the
motion. If the parties file one in advance of this hearing and notify the courtroom
deputy, the Court will excuse the appearance of counsel. In that event, counsel for
debtor(s) will be awarded a guideline fee for his/her services.
